482 F.2d 360
UNITED STATES of America, Plaintiff-Appellee,v.John David LAWRENCE, a/k/a Johnny Lawrence, Defendant-Appellant.
No. 73-1454 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 14, 1973.Certiorari Denied Dec. 3, 1973.See 94 S.Ct. 582.

Edward A. Dempsey, Jr., Jacksonville, Fla.  (Court appointed) for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Peter L. Dearing Asst. U. S. Atty., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
John David Lawrence appeals from his jury conviction, judgment and sentence to three concurrent 2 1/2 year confinement sentences for violations of the Dyer Act, Title 18 U.S.C. Sec. 2313.  Each of the vehicles involved was stolen in another state and sold by Lawrence in Florida within a relatively short time, under title papers to a similar vehicle which had been wrecked and with its Vehicle Identification Number (VIN) altered to conform to the title papers.


2
Both contentions urged on appeal question the sufficiency of the evidence to support the convictions under the respective counts: (1) that the trial court erred in denying appellant's motions for judgment of acquittal, and (2) that the trial court erroneously overruled his motions for new trial.


3
Viewed in the light most favorable to the United States, Glasser v. United States, 1942, 315 U.S. 60, 80, 62 S.Ct. 457, 469, 86 L.Ed. 680, 704, the evidence as to each count1 amply sufficed to warrant the jury's verdict of guilty.  The judgments appealed from are


4
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The convictions were under Counts Three, Four and Five of a five count indictment.  Lawrence was acquitted by the jury of similar Sec. 2313 offenses under Count One and Two as to two other allegedly stolen cars sold in Florida in April, 1971.  The convictions were for cars sold in Florida in May, July and August, 1971